DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are presented for examination.   
2.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1-4 and 11-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Li et al. (Li), US publication no. 2011/0144818.
As per claim 1, Li discloses a data center [para 30], comprising:
a data center enclosure, the data center enclosure designed for a given supply of power (Ps) [Total power limit]; and N independent coolable clusters of data center racks located within the data center enclosure, wherein N is at least two, and further wherein the N independent coolable clusters each have an ostensible power demand (Pos) [power capped limit] approximately equal to Ps/N [figure 2A; para 14, 32, 36] , and each of the N independent coolable clusters has a respective actual power demand (Pac) adjustable at, above or below the ostensible power demand (Pos) [figure 2B; para 12, 33].
Li teaches:
[0012] Embodiments of the invention relate to a method and apparatus for dynamically allocating power capping limits to servers in a server rack. In one embodiment, actual power consumption of each server in the server rack is monitored at regular intervals and a power demand is estimated based on computing a probability distribution of the power demand and estimated performance loss of each server in the server rack. In one embodiment, new power capping limits for each server in the server rack is estimated iteratively and dynamically allocated to the server to achieve reduction in the server performance loss.

[0014] FIG. 1 illustrates a flow chart 100 for computing power capping limits by computing a probability distribution of power demand of servers in a computer system, according to one embodiment of the invention. At block 101 a total power limit of the computer system is determined. In one embodiment, the computer system is a server rack having one or more servers stored in the rack. In one embodiment, the total power limit of the computer system is based on the total power capacity of the computer system for a particular power distribution network and the temperature cooling system for the computer system.

[0032] FIG. 2A is a box graph 200 illustrating power demand for servers in a server rack before applying the dynamically allocated power capping limits to the servers, according to one embodiment of the invention. The x-axis represents servers (1, . . . N) while the y-axis represents power consumption in Watts. Each box represents power consumption with respect to a power limit of the server rack. This power limit in FIG. 2A is shown by the dashed line which is the total power limit divided by N. The shaded region of the box below the dashed power limit line is the unused power for a particular server. The unused power region represents an underutilized server given its workload at time t. This means that such a server can take on more work than its current workload. Servers 1, 3, and N are all examples of underutilized servers. Server 2, however, is fully utilized and suffers from a performance loss. The shaded region above the dashed power limit line represents performance loss--power the server would have consumed executing an application had there been no power capping limit.

[0033] FIG. 2B is a box graph 210 illustrating power demand for servers in a server rack after applying the dynamically allocated power capping limits to the servers, according to one embodiment of the invention. The x-axis represents servers (1, . . . N) while the y-axis represents power consumption in Watts. In this example, the dynamic power allocator, that performs the method discussed in reference to FIG. 1, dynamically allocates new power capping limits for each server in the rack according to its power demand. Based on the power demand of the servers in FIG. 2A, the new power capping limits are dynamically allocated for the servers as shown in FIG. 2B. Performance loss is reduced (in this example to zero as compared to server 2 in FIG. 2A) for server 2 by allocating a higher power capping limit while lowering the power capping limits for servers 1, 3, and N.

[0036] FIG. 4 illustrates an apparatus 400 having a server rack 401 coupled with the dynamic power allocator 403, according to one embodiment of the invention. In one embodiment, the server rack 401 includes one or more servers 405.sub.1-N. The server rack, in one embodiment, has a power consumption limit based on the power supply 404, temperature cooling system (not shown), and number of servers 405.sub.1-N. In one embodiment, the dynamic power allocator 403 is executed by a processor 402. In one embodiment, the processor 402 is coupled with the server rack 403 via a communication network 406.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	As per claim 2, Li discloses that the N independent coolable clusters are configured such that when a first of the N independent coolable clusters has its actual power demand (Pac) above the ostensible power demand (Pos), a second of the N independent coolable clusters has its actual power demand (Pac) below the ostensible power demand (Pos) in order to keep a sum of the actual power demands (Pac) for the N independent coolable clusters at or below the given supply of power (Ps) [figures 1, 2A, 2B; para 12, 31-33].
	As per claim 3, Li inherently discloses that the data center enclosure is designed for a given cooling capacity (CC), and wherein the N independent coolable clusters each have a respective ostensible cooling capacity (CCos) approximately equal to CC/N, and further wherein the first of the N independent coolable clusters is configured such that when its actual power demand (Pac) is above the ostensible power demand (Pos) its actual cooling capacity (CCac) is increased above its ostensible cooling capacity (CCos) [figures 1, 2A, 2B; para 12, 14, 31-33, 36].
	As per claim 4, Li discloses that the second of the N independent coolable clusters is configured such that when its actual power demand (Pac) is below the ostensible power demand (Pos) its actual cooling capacity (CC.sub.ac) is decreased below the ostensible cooling capacity (CCos) [para 14, 32, 33, 36].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Li), US publication no. 2011/0144818 in view of Ross (Ross), US publication no. 2020/0106297.
As per claim 5, Li does not explicitly disclose that the N independent coolable clusters each include a multimode cooling system, the multimode cooling system providing the ability to increase or decrease the respective actual cooling capacities (CCac) of the N independent coolable clusters above or below their ostensible cooling capacities (CCos).
Ross discloses that that the N independent coolable clusters each include a multimode cooling system, the multimode cooling system providing the ability to increase or decrease the respective actual cooling capacities (CCac) of the N independent coolable clusters above or below their ostensible cooling capacities (CCos) [figure 17; para 44, 128, 129]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Li and Ross because they disclose a data center, the specify teachings of Ross stated above would have further enhanced the performance and efficiency of Li system to obtain predictable results.
	
	As per claim 6, Ross discloses that the multimode cooling system of each of the N independent coolable clusters comprises an air-based cooling subsystem and a liquid-based cooling subsystem [figure 13; para  109,136].

7.	Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Li), US publication no. 2011/0144818 in view of VanGilder et al. (Van), US publication no. 2011/0077795.
	As per claim 7, Li does not explicitly disclose the data center enclosure includes a raised floor for providing airflow to the N independent coolable clusters.
	Van discloses that the data center enclosure includes a raised floor for providing airflow to the N independent coolable clusters [para figure 1; 35].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Li and Van because they disclose a data center, the specify teachings of Van stated above would have further enhanced the performance and efficiency of Li system to obtain predictable results.
	As per claim 8, Van inherently discloses that N is at least four, and each of the at least six independent coolable clusters includes at least 8 data center racks [figure 1; para 35, 36].
	As per claim 9, Van discloses that each of the data center racks within the N independent coolable clusters includes one or more data servers coupled to a respective power distribution unit [figure 5; para 88, 89].

8.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Li), US publication no. 2011/0144818 in view of VanGilder et al. (Van), US publication no. 2011/0077795 and Ewing et al. US publication no. 2008/0093927.
	As per claim 10, Li and Van do not explicitly disclose that one or more of the power distribution units includes: a power distribution unit enclosure having a connector surface; one or more low power inlet connectors extending through the connector surface; and one or more higher power inlet connectors extending through the connector surface, wherein a ratio of a number of the one or more higher power inlet connectors to a number of the one or more low power inlet connectors is at least 1:1.	
	Ewing disclose, wherein one or more of the power distribution units [320, 330 and 340, fig. 1] includes: a power distribution unit enclosure [320, figure 3] having a connector surface [411, figure 3]; one or more low power inlet connectors [Para 0053 and 420, fig. 3] extending through the connector surface; and one or more higher power inlet connectors [418, figure 3] extending through the connector surface, wherein a ratio of a number of the one or more higher power inlet connectors (418 qty 2) to a number of the one or more low power inlet connectors (Qty > 2) is at least 1 :1 [Fig. 3 shows 1:1 at least and further as per para 0055 number of connectors in each set can be "Moreover, each set of receptacles can have fewer or more than two receptacles or more or fewer than six receptacles."].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Li and Van and Ewing because they disclose a data center, the specify teachings of Ewing stated above would have further enhanced the performance and efficiency of Li system to obtain predictable results.
	
	As to claims 11-20, claims 1-10 basically are the corresponding elements that are carried out the method of operating step in claims 11-20.  Accordingly, claims 11-20 are rejected for the same reason as set forth in claims 1-10.

9. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.	

10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Hormuth, US 2013/0318371 discloses systems and methods are disclosed that may be implemented to dynamically allocate relative power consumption between
a group of multiple information handling system nodes that share a common (e.g., capacity-limited) power supply or source of power; and a centralized management entity may be implemented by one or more processors to manage power among individual servers of a rack or multiple groups of racks; the total of all the assigned power caps
of the group of information handling system nodes being equal to a total group power limit such that the total power provided to all of the information handling system nodes at any given time never exceeds the total group power limit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 7:00 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?

Aug. 10, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115